*741Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Martínez Torres,
al cual se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Se-ñor Kolthoff Caraballo.
Estoy conforme con el archivo de la querella presentada contra la Hon. Sylkia Carballo Nogueras. Entiendo que de los hechos que tenemos ante nuestra consideración no po-demos concluir que existe una violación de los Cánones 8, 20(i), 23 y 34 de los Cánones de Ética Judicial, infra. Ase-verar que la juez Sylkia Carballo Nogueras violó estos cá-nones significa que los jueces tendrán que vivir aislados de la comunidad a la que pertenecen. Eso, como veremos a continuación, es lo contrario a lo que estos cánones preten-den lograr.
Pero aquí se nos plantea algo más fundamental. En este proceso se sometió a una juez a una suspensión sumaria por un rumor de periódico que fue desmentido de inmediato. Al insistir en la imposición de medidas discipli-narias por otros asuntos, la Administración de Tribunales pretende, de alguna forma, “lavarse la cara” de la mancha que tiene por el abuso que cometió. Este Tribunal no debe tolerar esa conducta administrativa.
HH
La Hon. Sylkia Carballo Nogueras inició su carrera judicial el 15 de enero de 1999, cuando fue nombrada juez municipal. Luego, fue ascendida a juez superior el 5 de enero de 2007. Entre el 12 de septiembre de 2007 y el 16 de marzo de 2015, la honorable Carballo Nogueras ejerció el cargo de juez en el Centro Judicial de Caguas. Específica-mente, la juez Carballo Nogueras tuvo a su cargo la sala de vistas preliminares en el Centro Judicial de Caguas entre julio de 2009 y agosto de 2014.
*742El 22 agosto de 2014, el periódico El Vocero publicó una nota donde reseñó que la juez Carballo Nogueras era ob-jeto de una investigación por el Negociado Federal de In-vestigaciones, mejor conocido por sus siglas en inglés como FBI. A raíz de esto, el mismo 22 de agosto de 2014 la en-tonces Juez Presidenta del Tribunal Supremo de Puerto Rico, Hon. Liana Fiol Matta, emitió una orden administra-tiva para relevar temporeramente, con paga, a la juez Carballo Nogueras de sus funciones judiciales. Posterior-mente, el periódico El Vocero reseñó unas expresiones hechas por el Sr. Carlos Cases, entonces Director del FBI en Puerto Rico, donde este desmintió que la juez Carballo Nogueras estuviese siendo investigada por la mencionada agencia federal. Pese a la aclaración que realizó el perió-dico EL Vocero el 25 de agosto de 2015, la entonces Direc-tora de la Oficina de Administración de los Tribunales (OAT), Hon. Sonia I. Vélez Colón, investigó la conducta de la juez Carballo Nogueras. De esta investigación surgen los hechos que narraremos a continuación y que dan pie a las presuntas violaciones éticas que se le imputan a la juez Carballo Nogueras en la querella que hoy tenemos ante nuestra consideración.
Como parte de la investigación, funcionarios de la OAT visitaron el Centro Judicial de Caguas. Allí se reunieron con el Juez Administrador Regional, Hon. Lind O. Merle Feliciano, quien les informó sobre un viaje a Orlando, Florida, que había realizado la juez Carballo Nogueras junto a su esposo, Edgardo Aldebol, alguacil de la Región Judicial de Caguas. También surgió de la entrevista que para la misma fecha viajaron a Orlando el Ledo. Jan Mangual Mangual, entonces fiscal de la región de Caguas, y la Leda. Ana L. González Cabrera, quienes postulaban en su sala. Tras conocer esta información, los funcionarios de la OAT realizaron entrevistas y declaraciones juradas al licenciado Mangual Mangual y a la licenciada González Cabrera.
*743De la información provista surge que el licenciado Man-gual Mangual se desempeñó como fiscal en el Centro Judicial de Caguas desde el año 2011 hasta marzo de 2012. Durante el periodo que laboró en Caguas fungió como fiscal en la sala de vistas preliminares que atendía la honorable Carballo Nogueras. En el mes de agosto de 2011, al con-cluir una vista en la que estaba participando, el fiscal Man-gual Mangual permaneció en la sala conversando con la juez Carballo Nogueras sobre asuntos no relacionados al trabajo. Este tipo de conversación entre personas que se ven las caras todos los días, sobre asuntos que no tienen que ver con temas judiciales, es común en los tribunales una vez finalizan los trabajos en sala.
Durante la conversación surgió que el fiscal Mangual Mangual tenía unas vacaciones programadas durante ese mes y planificaba ir a la ciudad de Fort Lauderdale, Florida, con el propósito de visitar a su familia, como era su costumbre hacer varias veces al año. A renglón seguido, la juez Carballo Nogueras le comentó que por coincidencia, ella también iría de vacaciones junto a su esposo a Orlando, Florida, durante el mes de agosto. El fiscal Mangual Mangual expresó que hacía tiempo que no iba a Orlando y la honorable Carballo Nogueras le sugirió que podía ir en automóvil desde Fort Lauderdale. Para el fiscal Mangual Mangual no era conveniente conducir hasta la ciudad de Orlando, por lo que decidió cambiar su pasaje para volar de San Juan a Orlando y posteriormente ir de Orlando a Fort Lauderdale. Los viajes de ida y de regreso a Puerto Rico del fiscal no coincidieron con el de la juez Carballo Nogue-ras y su esposo. Además, el licenciado Mangual Mangual realizó reservaciones por su cuenta para su estadía en Orlando en el mismo hotel en donde se quedaron la juez Car-ballo Nogueras y su esposo. La impresión de que la juez organizó unas vacaciones con el fiscal no es correcta.
*744Asimismo, en agosto de 2011, la licenciada González Cabrera se enteró de los viajes que iban a realizar a Orlando, Florida, la juez Carballo Nogueras y su esposo, así como el fiscal Mangual Mangual, cada cual por separado. Enton-ces, la licenciada González Cabrera decidió viajar, también por separado, a la ciudad de Orlando, con el propósito de visitar a su familia. Además, para esa fecha también via-jaron a Orlando un abogado que trabajaba con la licen-ciada González Cabrera y una amiga de este. De la prueba surge que el licenciado Mangual Mangual estuvo tres o cuatro días en la ciudad de Orlando y la licenciada Gonzá-lez Cabrera estuvo alrededor de dos días en esa misma ciudad. En algún punto todos compartieron algunos ins-tantes en Orlando.
En abril de 2014, previo a la publicación de la nota pe-riodística que dio lugar al relevo de la juez de sus funciones y sin conocerse motivo alguno, el honorable Merle Feli-ciano, Juez Administrador de la Región Judicial de Ca-guas, entrevistó a la juez Carballo Nogueras con relación al viaje que realizó a Orlando en agosto de 2011. La juez explicó lo que se le pidió sobre el viaje y, además, solicitó reunirse con la entonces Directora Administrativa de la OAT. Tras finalizar la reunión, la entonces Directora Admi-nistrativa de la OAT concluyó que los señalamientos contra la juez Carballo Nogueras eran meramente una excusa para atacar su labor como juez y que no había prueba sobre hechos específicos que dieran lugar a una acción disciplinaria. Parece que meses después, la Directora Ad-ministrativa cambió de opinión, en reacción a un rumor falso.
Por otra parte, de la investigación realizada surgió, también, que la juez Carballo Nogueras fue invitada a va-rias actividades sociales mientras se desempeñaba como juez en la región judicial de Caguas, al igual que otros jueces, fiscales y abogados del área. En ellas coincidió con otros jueces, fiscales y abogados, entre ellos la licenciada *745González Cabrera y el licenciado Mangual Mangual. En una ocasión, la licenciada González Cabrera celebró su cumpleaños y en sus propias palabras decidió invitar “a todo el mundo”. Declaración jurada de la Leda. Ana Luisa González Cabrera, Apéndice, Anejo 4, pág. 10. La juez Carballo Nogueras asistió a la fiesta de cumpleaños, en la que coincidió con otros jueces, fiscales y abogados de la región. Igual que otros jueces de la región, la juez Carballo Nogue-ras siguió atendiendo casos en donde postulaban el fiscal Mangual Mangual y la licenciada González Cabrera. A ma-nera de ejemplo, entre el 2002 y marzo de 2014, la juez Carballo Nogueras atendió 479 casos penales en los cuales los imputados estuvieron representados por la licenciada González Cabrera. De estos, se determinó causa probable para acusar en 228 (47.6%).
La Comisión de Evaluación Judicial examinó el desem-peño de la juez Carballo Nogueras en el 2005, 2010 y 2013. En la evaluación judicial que se le realizó en 2005 resultó “muy bien calificada” en los renglones de integridad y reputación. De igual modo, en la evaluación realizada en 2010 se encontró a la juez “muy bien calificada” en el ren-glón de integridad y “bien calificada” en los renglones de reputación e imagen pública. Finalmente, en la evaluación hecha en 2013 se le encontró “muy bien calificada”, tanto en el renglón de integridad como en el renglón de reputa-ción o imagen pública.
Una vez culminada la investigación y luego de la notifi-cación de la queja a la honorable Carballo Nogueras, la Oficina de Asuntos Legales de la OAT presentó, ante la Comisión de Disciplina Judicial, un informe con los hallaz-gos de la investigación para que se determinara si había causa probable para presentar una querella. Conforme con la Regla 13 de Disciplina Judicial, 4 LPRA Ap. XV-B, la Comisión de Disciplina Judicial encomendó a la comisio-nada Delia Lugo Bougal que evaluara el informe e hiciera esa determinación. Esta determinó que existía causa pro*746bable para presentar una querella. Cabe destacar que en la misma resolución donde se determinó causa probable tam-bién se recomendó que la juez Carballo Nogueras se rein-tegrara a su labor como juez, pues no había razón para la suspensión sumaria que se le impuso.
Por otro lado, la OAT presentó una querella el 24 de marzo de 2015, en la que formuló dos cargos contra la honorable Carballo Nogueras por violaciones de los Cánones 8, 20(i), 23 y 34 de Ética Judicial, 4 LPRA Ap. IV-B. Específicamente, el primer cargo indicó que la juez “incu-rrió en conducta incorrecta y poco prudente al compartir en actividades sociales con abogados que postulaban frecuen-temente en su sala”. Querella de 24 de marzo de 2015, pág. 9. Imputó que la juez “promovió e invitó al Fiscal Jan Man-gual y a la Leda. Ana González Cabrera, a que compartiera con ella y con su esposo durante el disfrute de [sus] vaca-ciones [...] en el mismo hotel” de Orlando. Id. También, señaló que la juez Carballo Nogueras “confraternizó en otras actividades de índole social con sus amigos, el fiscal Mangual y la licenciada González, como en celebraciones de cumpleaños y fiestas de navidad”. Id. Según el primer cargo imputado, esta conducta violó los Cánones 8, 20(i), 23 y 34 de Ética Judicial, id.
Por su parte, el segundo cargo indicó que la honorable Carballo Nogueras violó los Cánones 8, 20(i), 23 y 34 de Ética Judicial, id., al “intervenir, en lugar de inhibirse, en aquellos casos en los que frecuentemente postulaban ante ella sus amigos, el fiscal Mangual y la licenciada González”. Id. Según la querella, esto “pudo generar dudas sobre su imparcialidad”. Según la OAT, eso constituyó una “apariencia de parcialidad o prejuicio”. Id.
La juez Carballo Nogueras respondió a la querella y negó la comisión de las faltas éticas que se le imputaron. En su contestación señaló que la información publicada en el periódico El Vocero, la cual fue la causa para que fuese *747removida sumariamente de sus funciones como juez, resultó ser falsa. Como ya mencioné, la OAT investigó años antes lo relacionado con el viaje a Orlando y concluyó que no ameri-taba el inicio de un proceso disciplinario. Tan es así, que cuando se halló causa probable contra la juez, se le autorizó a reintegrarse nuevamente a sus funciones judiciales. En cuanto a los encuentros sociales que tuvo con el fiscal y la abogada que postulaban frecuentemente en su sala, la juez alegó que fueron incidentales y casuales, y que la evidencia demuestra que no afectaron su función adjudicativa. Detalló que tanto las evaluaciones que se le realizaron como las es-tadísticas de los casos que presentó en su sala la licenciada González Cabrera confirman que atendió las controversias que le fueron presentadas con la imparcialidad e integridad requerida a la hora de adjudicar.
Luego de los trámites procesales de rigor, la Comisión de Disciplina Judicial emitió su informe. En él concluyó que la conducta de la juez Carballo Nogueras no violó los Cánones de Etica Judicial, por lo que recomendó el archivo de la querella. La Comisión de Disciplina Judicial concluyó categóricamente que de la evidencia presentada no surge la existencia de prueba clara, robusta y convincente de que la juez Carballo Nogueras cometió las faltas éticas que se le imputaron. Específicamente, surge del informe de la Co-misión que no hay prueba de que la capacidad de la juez para adjudicar controversias se viera comprometida luego de los encuentros sociales que tuvo con el fiscal Mangual Mangual y con la licenciada González Cabrera. También concluyó que tampoco hay evidencia de que el comporta-miento de la juez en sala demostrara parcialidad a favor de cualquiera de los dos letrados. Por otro lado, la Comisión determinó que el viaje y las actividades sociales a las que asistió la juez Carballo Nogueras, en donde había aboga-dos, jueces y otros miembros de la comunidad legal de Ca-guas, no constituyeron un patrón que fuera incompatible con el cargo de juez.
*748Con ese informe y los alegatos de las partes, el caso quedó sometido a nuestra consideración para que emita-mos la decisión final.
HH HH
La Constitución de Puerto Rico asignó a este Tribunal la facultad de atender los procedimientos disciplinarios que se lleven a cabo contra los miembros de la Judicatura. Art. V, Sec. 11, Const. PR, LPRA, Tomo 1. Con el propósito de cumplir este mandato constitucional, adoptamos los Cánones de Ética Judicial, 4 LPRA Ap. IV-B. Véanse: In re Quiñones Capacetti, 195 DPR 281, 286 (2016); In re Acevedo Hernández, 194 DPR 344, 359 (2015); In re Quiñones Artau, 193 DPR 356, 376 (2015).
Los primeros cánones de ética judicial en Puerto Rico se aprobaron en 1957. Se enmendaron en 1977 para atempe-rarlos al Código modelo de conducta judicial de la “American Bar Association”, aprobado en 1972. Informe de la Comisión y proyecto de cánones, pág. 1. Finalmente, los Cánones de Ética Judicial en Puerto Rico se enmendaron por última vez en 2005. De acuerdo con el historial de los Cánones de Ética Judicial, los conceptos generales de estos cánones provienen de los Cánones de Ética Judicial de 1977. Sin embargo, se incorporaron ciertos cambios que se detallan en los comentarios oficiales.
Estos cánones establecen normas mínimas de cómo se debe comportar toda persona que asume el cargo de juez. In re Grau Acosta, 172 DPR 159, 170 (2007). Además, los Cánones de Ética Judicial buscan asegurar que los miem-bros de la Judicatura exhiban un comportamiento idóneo y ejemplar, tanto en sus vidas públicas como privadas, que le permita ejercer sus funciones judiciales de forma que pre-serven la confianza y el respeto que el pueblo tiene en nuestro sistema judicial. Preámbulo de los Cánones de Ética Judicial, supra. Véanse, además: In re Grau Acosta, *749supra, pags. 170-171; In re Quiñones Capacetti, supra, pág. 286; In re Acevedo Hernández, supra, págs. 360-361; In re Claverol Siaca, 175 DPR 177, 188 (2009). Con el pro-pósito de honrar la independencia e integridad que re-quiere el cargo, los jueces deben mostrar entereza, convic-ción e imparcialidad en su comportamiento. In re Velázquez Hernández, 162 DPR 316, 324 (2004).
Con esto en mente debemos analizar los Cánones 8, 20(i), 23 y 34 de Etica Judicial, supra, que presuntamente violó la jueza Carballo Nogueras.
I—i HH I—I
A. Canon 8
El Canon 8 de Etica Judicial, supra, indica:

Canon 8. Desempeño de funciones adjudicativas

Para el cabal desempeño de sus funciones, las juezas y los jueces serán laboriosos, prudentes, serenos e imparciales. Realizarán sus funciones judiciales de forma independiente, partiendo de una comprensión cuidadosa y consciente de la ley, libre de cualquier influencia ajena, de instigaciones, pre-siones, amenazas o interferencias, ya sean directas o indirec-tas, provenientes de cualquier fuente o por cualquier razón. Enmarcarán sus funciones adjudicativas en el estudio del De-recho y en la diligencia orientada hacia el empeño de descu-brir los hechos esenciales de cada controversia.
La conducta de las juezas y de los jueces ha de excluir la posible apariencia de que son susceptibles de actuar por in-fluencias de personas, grupos, partidos políticos o institucio-nes religiosas, por el clamor público, por consideraciones de popularidad o notoriedad, o por motivaciones impropias.
El propósito de este canon es que los jueces actúen de forma imparcial, serena y prudente al atender los casos. In re Quiñones Artau, supra, pág. 377. Además, se les re-quiere actuar de forma independiente y libre de cualquier influencia externa. Id. En otras palabras, los jueces no pue-den usar de forma indebida el poder que les da su cargo. In re Claverol Siaca, supra, pág. 190. Este canon, también, *750requiere que los jueces actúen libre de cualquier apariencia de parcialidad. In re Grau Acosta, supra, pág. 171; In re Ramos Mercado, 170 DPR 363, 394 (2007). Esto requiere que los jueces analicen y evalúen cómo otras personas per-cibirían sus actuaciones o expresiones. Id.
En el Código modelo de conducta judicial de la “American Bar Association” (ABA) de 1990, no hay un canon igual al nuestro. Esa versión del código era la que estaba vigente cuando se aprobaron los nuevos Cánones de Etica Judicial en 2005. El Canon 2A de ese Código modelo requiere que los jueces ejerzan sus funciones judiciales de manera imparcial. Según surge del propio comentario del Canon 2A, también se requiere que los jueces eviten cualquier apariencia de imparcialidad. Asimismo, el comentario in-dica que el criterio para determinar si existe apariencia de imparcialidad en las actuaciones del juez es si el ciudadano común percibe esa conducta en particular como una que crea una apariencia de parcialidad. íd. Este es un criterio objetivo, que como veremos más adelante, es igual al aná-lisis que hemos adoptado en los casos de inhibición. Es lógico que analicemos estos casos utilizando un criterio ob-jetivo y que observemos detenidamente las particularida-des de cada caso. No hacerlo de esta manera conllevaría disciplinar a los jueces en circunstancias en las que no existe evidencia de su alegada parcialidad.
B. Canon 20(i)
Por otro lado, el Canon 20 de Etica Judicial, supra, tiene el propósito de preservar la apariencia de imparcialidad y la ecuanimidad que debe tener un juez, ya sea de hecho o de apariencia. Véase, In re Ortiz Rivera, 163 DPR 530, 536 (2004). Este canon menciona las instancias en las que los jueces tienen que inhibirse de los casos que tienen ante sí. Entre ellas, el inciso (i) de este canon, que es el que nos ocupa en este caso, requiere que el juez se inhiba “[p]or cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda *751a minar la confianza pública en el sistema de justicia”. Canon 20 de Etica Judicial, supra. Véase también, R.R. Torres Torres, Cánones de Etica Judical de Puerto Rico, Año 9 (Núms.1-4) Forum 17 (1993). Esto significa que no es necesario que se pruebe parcialidad o prejuicio por un juez, sino que basta con que exista la mera apariencia de par-cialidad, para que un juez se tenga que inhibir de un caso. Pueblo v. Martés Olán, 103 DPR 351, 355 (1975).
Como ya hemos mencionado, al igual que en el caso del Canon 8, supra, el criterio para evaluar si un juez debe inhibirse porque existe duda sobre su imparcialidad, es objetivo. Se exige que cada caso se analice “desde el punto de vista de un observador razonable, bien informado, con el conocimiento de todos los datos y las circunstancias rele-vantes al caso, incluyendo aquellas que son de conoci-miento general, como las que no están a la luz”. Ex parte Andino, 152 DPR 509, 512 (2000). Véanse, además: In re Colton Fontán II, 154 DPR 776, 795 (2001); In re Campoamor Redín, 150 DPR 138, 151 (2000). Los jueces deben ser rigurosos al aplicar este análisis para evitar recusaciones indebidas. Torres Torres, supra, pág. 17. Para realizar el análisis es necesario examinar los hechos del caso, los do-cumentos del expediente y el derecho aplicable. In re Colton Fontán II, supra, pág. 795.
De acuerdo con lo que indica este canon, los jueces están impedidos de actuar de una forma que lacere la imagen de imparcialidad y sobriedad que tiene la Judicatura. In re Campoamor Redín, supra, pág. 152. Además, es importante tener en cuenta que no basta que el juez resuelva de acuerdo con la ley y lo que le dicta su conciencia, sino que tiene que transmitir a las partes el convencimiento de que han tenido su día en corte. Id.
Hay que dejar claro, sin embargo, que las relaciones so-ciales entre el juez y los abogados que postulan en su sala no siempre conllevan la inhibición del magistrado. Por ejemplo, en otras jurisdicciones no se ha ordenado la inhi-*752bidón de jueces por el mero hecho de que han compartido en restaurantes con otros abogados. Véase Demoulas v. Demoulas Super Markets, Inc., 703 N.E.2d 1141, 1147 (Mass. 1998). Es normal que sea así, pues los jueces también son abogados y es de esperar que muchas de sus amistades también lo sean.
Para determinar si se justifica la inhibición de un juez hay que evaluar la totalidad de los hechos del caso, particu-larmente las circunstancias y la frecuencia de las reuniones sociales con los abogados. L.W. Abramson, Appearance of Impropriety: Deciding When a Judge’s Impartiality “Might Reasonably Appearance be Questioned”, 14 Geo. J. Legal Ethics 55, 97 (2010). De hecho, en Puerto Rico, el inciso (d) de la Regla 63.1 de Procedimiento Civil, 32 LPRA Ap. V, permite que los jueces atiendan casos cuando tienen relacio-nes de amistad con los abogados que postulan en su sala, siempre y cuando esta relación no frustre los fines de la justicia.
C. Cánones 23 y 34
Finalmente, los Cánones 23 y 34 de Etica Judicial, supra, tratan sobre la conducta que deben tener los jueces en las actividades extrajudiciales en que participan. Se consideran actividades extrajudiciales todas aquellas actividades que los jueces realizan fuera de los tribunales. S. Steidel Figueroa, La regulación de las actividades extrajudiciales de los jueces en Puerto Rico y Estados Unidos, México, Ed. Suprema Corte de Justicia de la Nación, 2007, pág. 13. La regulación de este tipo de actividades incluye las activida-des recreativas y sociales a las que los jueces asisten, así como las relaciones sociales que estos puedan tener. Id.
Aunque regular las actividades extrajudiciales de los jueces pudiera parecer excesivo, en realidad no lo es. Stei-del Figueroa, op. cit. La legitimidad y confianza que tienen los ciudadanos en la Rama Judicial no solo se basa en que los jueces resuelvan los casos conforme a derecho, sino que también está influenciada por el comportamiento de los *753jueces en las actividades sociales en que participan. íd., pág. 14. Al asumir el cargo de juez, estos aceptan las limi-taciones y restricciones a su vida privada que conlleva el cargo. Preámbulo de los Cánones de Etica Judicial, supra. Véase, también, Steidel Figueroa, op. cit., pág. 17.
Conforme con lo anterior, el Canon 23 de Ética Judicial, supra, requiere a los jueces comportarse en público “de ma-nera que sus actuaciones no provoquen dudas sobre su ca-pacidad para adjudicar imparcialmente las controversias judiciales [,] no deshonren el cargo judicial y no interfieran con el cabal desempeño de sus funciones judiciales”. Véase también, In re Claverol Siaca, supra. Del historial del Canon 23, supra, surge que su propósito es establecer una norma general sobre el comportamiento que deben mostrar los jueces en las actividades en que participen fuera de los tribunales. Hemos expresado al respecto lo siguiente:
Este canon va dirigido a pautar una norma de conducta general que responde a la alta estima y confianza públic[a] que gozan los miembros de la Judicatura. Así, pues, se espera que los jueces, a través de sus acciones, no lesionen la imagen del Sistema Judicial. Es por esto que la función judicial requiere que los jueces se comporten conforme lo exige su cargo, tanto dentro como fuera del tribunal, y que su comportamiento se dirija a enaltecer el cargo que ocupan y fomentar el respeto hacia éste. (Citas omitidas). In re Claverol Siaca, supra, pág. 190. Véase, también, In re Quiñones Artau, supra, págs. 383-384.
Además, el historial del Canon 23, supra, menciona que la norma general que codifica este canon es similar al Canon 4A del Código modelo de conducta judicial de la ABA de 1990. Este último indica:

Extra-judicial Activities in General. A judge shall conduct all of the judge’s extra judicial activities so that they do not:

(1) Cast reasonable doubt on the judge’s capacity to act impartially as a judge;
(2) Demean the judicial office; or
(3) Interfere with the proper performance of judicial duties.
*754Al respecto, se destaca que “[sjeparar completamente a un juez de las actividades extrajudiciales no es posible o conveniente; un juez no debe aislarse de la comunidad en la que vive”. (Traducción nuestra). Comentario al Canon 4A del Código modelo de conducta judicial de la ABA de 1990. (“Complete separation of a judge from extra-judicial activities is neither possible nor wise; a judge should not become isolated from the community in which he lives”). Cabe destacar que esta oración se .encontraba en el primer párrafo del Canon XXIV de 1977, 4 LPRA Ap. IV-A(ed. 2002). Surge del historial que el Canon 23 de Ética Judicial, supra, se añadió con el propósito de sustituir esta oración.
Asimismo, el comentario del Canon 4Adel Código modelo de conducta judicial de la ABA de 1990 añade que hay oca-siones en que el comportamiento extrajudicial de los jueces puede crear una duda razonable en terceras personas sobre la capacidad de estos para actuar de manera imparcial. De igual modo, el primer párrafo del antiguo Canon XXIV de los Cánones de Ética Judicial de 1977, supra, indicaba que las actividades extrajudiciales que tenían proscritas los jue-ces eran solamente aquellas que levantaban dudas sobre si su juicio era imparcial. Al respecto expresamos:
El principio de imparcialidad judicial está también plasmado en el Canon XXIV de Ética Judicial, 4 L.P.R.A. Ap. IV-A. Éste le impone al juez el deber de ser escrupuloso para así evitar ac-tuaciones que razonablemente puedan dar lugar a la impresión de que sus relaciones sociales, sean éstas de familia, de amistad o de negocio, influyen de alguna manera en su ánimo judicial. Sin embargo, esto no significa que el juez tenga que vivir en el aislamiento. In re Ortiz Rivera, supra, págs. 536-537.
Precisamente debido a que no es conveniente que los jueces estén aislados de la sociedad, lo que este canon exi-gía era que el juez participara en las actividades extraju-diciales con “comedimiento, justa medida, prudencia [y] razonabilidad”. Torres Torres, supra, pág. 26. Como men-cionamos anteriormente, el actual Canon 23 de Ética Judicial, supra, adoptó una norma similar a la del Canon 4A *755del Código de Ética Judicial de la ABA de 1990. Este úl-timo indica claramente que los jueces pueden participar de todas las actividades extrajudiciales siempre y cuando evi-ten conductas que razonablemente puedan dar la impre-sión de que su juicio está comprometido. Es por eso que para poder concluir que un juez violó este canon hay que analizar los hechos de cada caso en particular y ver si ra-zonablemente su conducta causa una apariencia de parcialidad. Esa norma se recogió íntegramente en el Canon 23 actual, supra.
El antiguo Canon XXIV de Ética Judicial de 1977, supra, catalogaba como impropias una serie de actividades extrajudiciales. Entre ellas encontramos la que hoy día está contenida en el Canon 34 de Ética Judicial, supra. Allí se prohíbe que los jueces acepten invitaciones a actividades sociales cuando estas provienen de abogados que postulan con frecuencia ante ellos:

Canon 34. Actividades sociales

Las juezas y los jueces no aceptarán invitaciones para com-partir en actividades sociales cuando provienen de abogadas y abogados que con frecuencia comparecen ante la sala que presiden. Tampoco aceptarán invitaciones de personas o abo-gados y abogadas cuyos intereses hayan estado, estén o sea probable que vayan a estar ante la consideración de las juezas o de los jueces. Se exceptúan las actividades sociales que or-ganiza el Colegio de Abogados, sus delegaciones y otras orga-nizaciones profesionales de abogados, educativas y culturales, y las ceremonias organizadas por entidades bona fide para reconocer a las juezas o a los jueces por méritos literarios, artísticos, cívicos, académicos, deportivos, científicos o aporta-ciones jurídicas. Canon 34 de Ética Judicial, supra.
El propósito del Canon 34 de Ética Judicial, supra, es proteger la imparcialidad que deben mostrar los jueces al desempeñar sus funciones judiciales. Por eso proscribe su participación en actividades sociales que puedan dar la im-presión de que el juez está desempeñándose movido por influencias externas y no basándose en su propio juicio. *756Comentario del Canon 34 del Código de Ética Judicial, supra.
Cuando interpretamos los Cánones de Ética Judicial se-guimos la misma norma de hermenéutica que aplica cuando se va a interpretar una ley: hay que interpretar los cánones en conjunto y no de forma aislada. A.C.A.A. v. Yantín, 103 DPR 59, 60 (1974). Es por esto que este canon hay que verlo en conjunto con la norma general que establece el Canon 33 de Ética Judicial, 4 LPRA Ap. IV-B. De esta forma, este canon no contiene una prohibición absoluta, por lo que hay que evaluar la conducta extrajudicial del juez para ver si una persona puede concluir que la con-ducta da la impresión razonable de que el magistrado está actuando movido por presiones externas. Para esto hay que hacer un análisis objetivo tomando en consideración todos los hechos del caso.
IV
Como hemos mencionado, la figura del juez es suma-mente importante en nuestra sociedad. In re Acevedo Hernández, supra, pág. 364. Así, para determinar si un juez cometió una falta disciplinaria tiene que existir prueba clara, robusta y convincente de que existe una violación ética. In re Quiñones Artau, supra, pág. 386. Este es un estándar más riguroso que el de preponderancia de la prueba, pero menos riguroso que el de prueba más allá de duda razonable. Este estándar se cumple cuando el juzga-dor tiene una convicción duradera de que los hechos alega-dos son altamente probables. Id. Como hemos reiterado en varias ocasiones, la razón para utilizar este estándar de prueba es que hay que ser sumamente cautelosos en los procesos disciplinarios que se llevan contra los jueces, debido al rol importante que ellos tienen en nuestra sociedad. íd.
*757V
Evaluados los hechos de este caso a la luz del derecho antes expuesto, la conclusión es que la honorable Sylkia Carballo Nogueras no violó los Cánones 8, 20(i), 23 y 34 de Etica Judicial, supra.
A. Cánones 8 y 20(i)
Existe una relación entre los Cánones 8 y 20(i) de Ética Judicial, supra. Mientras el Canon 8, supra, proscribe la apariencia de parcialidad del juez a la hora de adjudicar, el Canon 20(i) de Ética Judicial, supra, establece una causa de inhibición cuando existe apariencia de parcialidad en la conducta del juez. Véase In re Suárez Marchán, 159 DPR 724, 737 (2003). Es por esto que al evaluar si una juez incumplió con estos cánones, como mencionamos anterior-mente, hay que hacer un examen objetivo, tomando en cuenta si una persona común, a la luz de todos los hechos, puede concluir que la conducta de la juez está parcializada.
Según las determinaciones de hechos del Informe de la Comisión, la juez Carballo Nogueras compartió con el fiscal Mangual Mangual y la licenciada González Cabrera, tanto en actividades sociales como en la ciudad de Orlando, Florida, en agosto de 2011. Sin embargo, la juez querellada presentó evidencia estadística sobre los 479 casos que la licenciada González Cabrera había llevado en su sala entre 2002 y 2014. Como mencionamos, del total de los casos presentados se determinó causa probable en 228 casos. Además, del expediente surge incontrovertido el relato de que, en abril de 2014, la juez Carballo Nogueras sostuvo una reunión con el Juez Administrador de la Región de Caguas, en la cual fue cuestionada sobre el viaje a Orlando, Florida, que realizó en agosto de 2011. Para aclarar cualquier duda que existiera por el viaje, la juez solicitó una reunión con la entonces Directora de la OAT. Al final de ese proceso, la OAT concluyó que los señalamientos con*758tra la juez Carballo Nogueras iban dirigidos a atacar su labor judicial y que, por lo tanto, no había violaciones éti-cas que investigar. Además, todas las evaluaciones que se le hicieron a la juez demuestran que siempre ha realizado su labor de manera íntegra y emitiendo un juicio imparcial. Por lo tanto, la prueba presentada no demues-tra de manera clara, robusta y convincente que la juez Car-ballo Nogueras mostrara una conducta parcializada en los casos que llevaron en su sala el fiscal Mangual Mangual y la licenciada González Cabrera.
En fin, la independencia de criterio de la juez Carballo Nogueras no se afectó. El análisis objetivo que los cánones requieren conduce a la conclusión de que tampoco estamos ante una situación de apariencia de parcialidad. Es impor-tante que ante este tipo de situación seamos rigurosos en el análisis que hagamos y tomemos en cuenta todas las particularidades del caso. Esto se debe a que el juez tiene un rol vital en nuestra sociedad y juzgarlo indebidamente atenta contra la credibilidad y la confianza que tiene el pueblo en la Rama Judicial.
B. Canon 23
Los Cánones de Ética Judicial no prohíben totalmente que los jueces participen en actividades extrajudiciales. Sin embargo, el Canon 23, supra, les impide participar en aquellas actividades que razonablemente puedan crear du-das sobre su imparcialidad.
Surge de los hechos probados ante la Comisión que la juez Carballo Nogueras tuvo un encuentro casual en Orlando, Florida, con el fiscal Mangual Mangual y con la li-cenciada González Cabrera. Además, la juez Carballo No-gueras asistió a varias fiestas organizadas por la licenciada González Cabrera, como por ejemplo una fiesta de cum-pleaños de esta última. En esas actividades sociales, la juez Carballo Nogueras compartió con otros jueces, aboga-dos y fiscales de la Región Judicial de Caguas. De la prueba presentada no podemos concluir que estos encuen-*759tros sociales crearon dudas razonables sobre la imparciali-dad de la juez.
El encuentro en Orlando, Florida, ocurrió de manera incidental y no fue uno que la juez coordinó. Además, la evi-dencia demuestra que el fiscal Mangual Mangual y la licen-ciada González Cabrera no fueron favorecidos por la juez cuando postularon casos en su sala. Ante la ausencia de prueba clara, robusta y convincente, tenemos que concluir que la juez Carballo Nogueras tampoco violó este canon.
C. Canon 34
Por otro lado, del texto del Canon 34 de Ética Judicial, supra, surge que los jueces no pueden recibir invitaciones de abogados que postulan en su sala. Sin embargo, como ya mencionamos, este canon hay que analizarlo en conjunto con el Canon 23 de Ética Judicial, supra. De esta forma hay que analizar si la conducta del juez crea la impresión razonable en el público de que su juicio está influenciado por presiones externas. Al examinar los hechos que tene-mos ante nuestra consideración concluimos que la juez Carballo Nogueras no incumplió con ese canon. Las invita-ciones que ella recibió fueron para asistir a fiestas, junto a otros jueces, fiscales y abogados, y celebrar eventos especí-ficos, de los cuales ninguno fue para agasajarla a ella. Ade-más, no existe prueba de que era una costumbre frecuente que ella fuera invitada por abogados que postulan en su sala, sino que ha sido para eventos especiales abiertos a todos en la Región Judicial de Caguas. De hecho, me llama la atención que de todos los jueces que asistieron a la fiesta solo se cuestionara y encausara a la juez Carballo Nogueras. ¿Acaso la licenciada González Cabrera no pos-tulaba ante más nadie?
De acuerdo con lo esbozado anteriormente, concluyo —al igual que la Comisión de Disciplina Judicial— que la juez Carballo Nogueras no violó ninguno de los Cánones de Ética Judicial imputados. Por lo tanto, coincido con la co-misión en que debe archivarse la querella.
*760VI
Además de lo anterior, es inescapable afirmar que este caso nunca se debió presentar. La causa inicial de la remo-ción de la juez fue el rumor que se reseñó en el artículo del periódico El Vocero. Allí se alegó que la honorable Carballo Nogueras era objeto de una investigación federal. Rápida-mente, esta nota fue desmentida por el entonces director del FBI en Puerto Rico. Pese a esto, la investigación contra la juez Carballo Nogueras continuó. Asimismo, esta conti-nuó suspendida de su cargo hasta que se le encontró causa probable por los cargos que hoy tenemos ante nuestra con-sideración, cuando —irónicamente— fue restituida a su cargo en lo que culminaba este procedimiento disciplinario.
La juez Carballo Nogueras debió ser restituida a su puesto tan pronto se desmintió el rumor de la inexistente investigación federal. Sin embargo, no se restituyó y, por el contrario, la OAT se atrincheró y decidió continuar con la investigación. Esta se desvirtuó para convertirse en una expedición de pesca. Se decidió investigar lo que ya la OAT había concluido que no violaba los cánones: el viaje a Orlando, Florida, en agosto de 2011. Más aún, para justificar la suspensión previa, la OAT la investigó y presentó que-rella contra esta juez pero no hizo lo mismo con los demás jueces que asistieron a la fiesta de cumpleaños de la licen-ciada González Cabrera.
Es bajo estas circunstancias que se decide imputar a la juez las violaciones que hoy tenemos ante nuestra consideración. Como este Tribunal ha mencionado, es ne-cesario que vigilemos que los jueces cumplan con los Cáno-nes de Ética Judicial. El buen funcionamiento de la Rama Judicial requiere que su personal exhiba una conducta que inspire confianza y respeto al Pueblo. Ahora bien, al igual que exigimos a los jueces que exhiban una conducta ejem-plar, la OAT tiene que reciprocar ese requisito. No podemos resignarnos a pensar que “en casa del herrero hay cuchillo de palo”.
*761Lamentablemente, esa tendencia es la que asoma de una lectura de los votos disidentes. Se hace un mal llamado a la consistencia para pretender que las situaciones diferentes se traten igual. Esa sería la más crasa de las injusticias. Pero si de consistencia se trata, basta con contrastar la se-veridad que postuló el Juez Asociado Señor Colón Pérez aquí y en su opinión disidente en In re Hon. Colón Colón, 197 DPR 728, 785 (2017), con la lenidad que expresó al disentir de las sanciones impuestas en In re Vélez Colón, 198 DPR 575, 602 (2017), y en In re Candelaria Rosa, 197 DPR 445, 490 (2017). Uno se cuestiona si esos votos los escribió la misma persona, hasta que coteja qué gobernador nombró a cada uno de los jueces implicados.
Basta con leer los votos disidentes para percatarse de que lo que postulan es precisamente lo que niegan: el aisla-miento total del juez. Como resultado, convalidan la fabri-cación de un caso disciplinario, descartan la prueba y el in-forme exonerador de la Comisión de Disciplina Judicial, y defienden la conducta errática de los anteriores administra-dores de esta rama. No hay evidencia de que la juez deci-diera de manera parcializada en algún caso ante su consideración. Aun así, los votos disidentes invocan la apa-riencia de parcialidad pero rechazan la prueba que la desmiente. Reconocen que el criterio ético correcto es si las relaciones sociales del juez le impiden ser imparcial ante los ojos de un observador objetivo, pero invocan otro criterio subjetivo para llegar al resultado que desean: lo que pueda pensar alguien solo porque vio al juez socializando con los abogados. Mencionan la diferencia entre los procesos disci-plinarios y los penales como si eso justificara la fabricación de un caso y la suspensión injusta de la juez. Ante la selec-tividad de la OAT, su respuesta conveniente es que —aho-ra— se investigue viciosamente a todos los jueces. En fin, al leer los votos disidentes viene a mi mente la imagen del surfer que se contorsiona en una tabla roja, sobre aguas tur-bias, en una noche oscura. Pasaría inadvertido pero el color lo delata.
*762La OAT tiene que ser rigurosa y exhaustiva, pero tam-bién cautelosa, con las investigaciones que lleva a cabo. Por eso, no se deben iniciar investigaciones selectivas, sin fun-damentos sólidos, por rumores infundados y desmentidos. Si suspendemos a una juez por una base tan endeble noso-tros mismos destruiríamos la confianza y el respeto del Pueblo hacia la Rama Judicial.
Con la suspensión sumaria de la juez Carballo Nogue-ras se violaron todos los principios elementales de un pro-ceso adecuado. Se investigó a la juez de forma selectiva por un asunto del que se aduce que ya había sido exonerada, como excusa para justificar una suspensión sumaria vi-ciosa e indebida que se basó en rumores desmentidos. Los procesos disciplinarios en esta rama están para mantener una Judicatura honesta y digna de la confianza pública. No están para perseguir jueces honestos y laboriosos ni para justificar abusos de la Oficina de Administración de los Tribunales.